DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a response to the amendments and remarks filed on 13 January 2022.

Response to Amendment
Claims 1, 3-4, 6, and 13 have been amended. Claims 16-20 have been canceled. Claims 1-15 are pending. In the previous action (Non-Final Rejection filed on 2 November 2021), claims 4-9 and 13-15 were indicated as containing allowable subject matter. After amendment, previously indicated allowable subject matter has been incorporated into independent claims 1, 6, and 13.
In response to the amendment to claim 3, the objection thereto has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Erin E. Hall on 25 January 2022.
The application has been amended as follows: 
Claim 4
Line 1: “The filter assembly of claim 3, comprising a door pivotally”

REASONS FOR ALLOWANCE
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-15. The concept of a filter assembly for a floor cleaner for cleaning a floor surface a filter having an intake side and an exhaust side; a filter housing comprising a frame having an open area through which air may pass, the filter supported within the frame; a seal on the filter housing, the seal extending around the exhaust side of the filter; a handle projecting from the filter housing; and a permanent magnet disposed on the handle; 
and further comprising a mesh screen on the intake side of the filter, the mesh screen having a pore size configured to filter a larger particle size than the filter;
a door pivotally coupled with the filter housing, the door having an open grid and the mesh screen covering the open grid (claim 1);
wherein the handle comprises:
a recess having an opening in a side of the handle, the permanent magnet disposed in the recess; and
a plastic cover closing the opening and enclosing the permanent magnet in the recess (claim 6); or 
wherein the seal comprises a perimeter seal portion surrounding the exhaust side of the filter and the permanent magnet is disposed outward of the perimeter seal portion, such that the permanent magnet is configured to be disposed outside an air flow path of a floor cleaner (claim 13) 
is considered to define patentable subject matter over the prior art.
The invention provides a configuration that enables a filter detection mechanism for a floor cleaner that prevents operation of the at least one electrically-powered component when a permanent 
The closest prior art is regarded to be Minaeeghainipour (US 2013/0340400 A1), which discloses an air filter attachment apparatus 30 comprising a rectangular air filter 50; a frame comprising a top 32, sides 34, and bottom 36 (Fig. 1; [0020]); and magnetic flaps 33 (i.e., a handle) with magnetic strips 33a ([0022]). Minaeeghainipour does not disclose a seal, but a seal would have been prima facie obvious in view of the teachings of Whittemore (US 2006/0168925 A1), which teaches a foam pad 108 or gasket (Fig. 7; [0096]) (i.e., a seal). However, the skilled practitioner would not have had reason to provide the embodiment taught by Minaeeghainipour in view of Whittemore with a door pivotally coupled with the filter housing having an open grid and a mesh screen covering the open grid (claim 1); a plastic cover enclosing the permanent magnet in a recess of a handle (claim 6); or a filter assembly comprising a floor cleaner (claim 13).
Other related prior art is Lapelosa (US 2019/0006915 A1), which discloses a cooling air filter for an electric motor (Abstract) with a frame-like support 2 for a filter 4 having a gripping means 9 (i.e., a handle) having an interlocking seat 10 for a permanent magnet 11 (Figs. 1 and 2; [0034]). However, Lapelosa does not teach or suggest a seal on a filter housing/frame-like support. 
The above-cited prior arts, whether alone or in combination, provide no teaching or suggestion which would have led the skilled practitioner to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman, whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL E GITMAN/Examiner, Art Unit 1772                                                                                                                                                                                                        
/JONATHAN MILLER/Primary Examiner, Art Unit 1772